Per Curiam.

The judgment in the court below is clearly according to the justice of the case, and no rule of law appears to have been violated. The want of consideration to support the promise of the defendant below, is the only possible ground of objection, and this is not well founded. The defendant received and held the horse as security only; and the sale and purchase under the execution might very well be considered as a violation of his trust. But at all events his subsequent promise must be deemed a waiver of his claim to any right by virtue of that sale, and the horse deemed to be held as security according to the original terms upon Which he was delivered to the defendant; and the §ubsequent conduct of the defendant in selling him was ratified by the claim of the money received on such sale; and the defendant having only credited the plaintiff eight dollars on the sale of the horse, seventeen dollars, the residue of the 25 dollars, for which he sold, was money received to the plaintiff’s use. The judgment, therefore, must be affirmed.
Judgment afiitined.